REINSTATEMENT OF AND FIRST AMENDMENT TO
AND JOINDER AND RATIFICATION OF
PURCHASE AND SALE AGREEMENT

THIS REINSTATMENT OF AND FIRST AMENDMENT TO AND JOINDER AND RATIFICATION OF
PURCHASE AND SALE AGREEMENT (this “First Amendment”) is made as of June 8, 2007,
by and between FS TOWNE CROSSING, L.P., a Texas limited partnership (the “FS
Seller”), and FOUNTAIN GREEN, L.C., a Utah limited liability company (the “FG
Seller”) (the FS Seller and the FG Seller are jointly referred to herein as the
“Seller”), and TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company
(“Purchaser”).

RECITALS:

A. The FS Seller and Purchaser executed an Purchase and Sale Agreement dated
February 21, 2007 (the “Contract”), pursuant to the terms and conditions of
which the FS Seller agreed to convey and Purchaser agreed to purchase certain
real estate situated in Mansfield, Tarrant County, Texas, as more particularly
described therein (the “Property”).

B. The following parties own undivided interests as tenants in common in the
Property:



      Interest

         
FG Seller
    18.21 %
FS Seller
    81.79 %

C. Seller and Purchaser have agreed to make certain amendments, modifications
and ratifications to the Contract as expressly set forth in this First
Amendment.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
hereby agree as follows:

1. Capitalized Terms. All capitalized terms used but not otherwise defined in
this Amendment shall have the meanings ascribed to them in the Contract.

2. Amendments to Contract. The Contract is amended as follows:

a. Section 1. Identification of Parties is amended to read in its entirety as
follows:

1. IDENTIFICATION OF PARTIES

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of
February 21, 2007, between FS TOWNE CROSSING, L.P., a Texas limited partnership,
and FOUNTAIN GREEN, L.C., a Utah limited liability company (jointly, “Seller”),
and TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company
(“Purchaser”).

b. The first paragraph of Section 3 of the Contract is amended and restated as
follows:

“The purchase price for the Property is Twenty One Million, Six Hundred Thousand
and No/100 Dollars ($21,600,000) (the “Purchase Price”) and shall be paid to
Seller by Purchaser (a) assuming the outstanding principal balance at Closing
(hereinafter defined) of the existing loan in the original principal amount of
$15,760,000 (“the “Loan”) made to Seller by Key Corp Real Estate Capital
Markets, Inc. now held by Freddie Mac (the “Lender”), (b) paying the balance of
the Purchase Price by wire transfer of immediately available funds at the
Closing, net of all prorations and adjustments as provided herein and (c) paying
the Seller for all escrow and reserves held by the Lender.”

c. SmartMoves® Contract Number S0301042 dated May 22, 2003, between Southwestern
Bell Telephone, L.P. and FS Towne Crossing, L.P., as evidenced by Memorandum of
Contract dated May 22, 2003 recorded August 5, 2003 in Volume 17021, Page 148 of
the Real Property Records of Tarrant County, Texas, is a Non-Cancellable
Contract, as defined in Section 5(e) of the Contract, and is to be listed on
Exhibit F attached to the Contract.

c. A new subsection (e) is added to Section 7, as follows:

(e) Purchaser acknowledges receipt of the loan documents evidencing and securing
the Loan (the “Loan Documents”) and, subject to the matter referred to in
Section 8(d) below, hereby approves same. Purchaser acknowledges that it has
made application to Lender to assume the Loan, including paying all required
fees and deposits and providing all required information.

d. A new subsection (d) is added to Section 8 as follows:

(d) Approval by the Lender of the assumption of the Loan, the agreement of
lender that publicly traded REIT shares of the assuming borrower’s limited
partner may be freely transferred without violating due-on-sale provisions, and
without any other changes in the terms of the Loan other than the substitution
of guarantors/key principals.

e. It shall be a condition precedent to Seller’s obligation to consummate the
purchase and sale transaction contemplated herein that Lender (i) consent to the
transfer of the Property to Purchaser and the assumption of the Loan by
Purchaser and (ii) release Seller and any affiliate of Seller, including Wendell
A. Jacobson or any other individual guarantor, from any and all liability under
the Loan Documents arising from any matter occurring on or after the Closing
Date. In the event that such condition precedent is not satisfied, Seller shall
give written notice thereof to the Purchaser and Escrow Agent, the Deposit shall
be returned to the Purchaser and the Contract shall terminate and both Seller
and Purchaser shall thereafter be relieved from any and all liability under the
Contract except for the indemnification and hold harmless provisions contained
in Section 7.

f. A new subsection (m) is added to Section 10 as follows:

(m) An assumption agreement pursuant to which the Seller consents to Purchaser’s
assumption of the Loan as required by Lender (the “Assumption Agreement”).

g. A new subsection (e) is added to Section 11 as follows:

(e) The Assumption Agreement and such other documents required by Lender in
connection with Purchaser’s assumption of the Loan, including the written
agreement of any substitute guarantor.

h. A new subsection (e) is added to Section 12 of the Contract as follows:

(e) Interest on the Loan.

     
i.
  The first sentence of Section 13 is amended and restated as follows:
j.
  “The purchase and sale contemplated herein shall close at the offices of the
Escrow Agent within thirty (30) days after
Lender’s approval of the Purchaser’s assumption of the Loan or at such other
time, date and place as the parties shall
mutually agree. If Lender has not approved the Purchaser’s assumption of the
Loan (including the matters set forth in
Sections 2(d) and (e) above) within sixty (60) days after the date hereof,
either party shall have the right to terminate this
Agreement and both Seller and Purchaser shall thereafter be relieved from any
and all liability under the Contract except for
the indemnification and hold harmless provisions contained in Section 7. If
Purchaser shall be in default of any of its
obligations hereunder, including those set forth in Section 14, the Deposit
shall be paid to Seller. If Purchaser shall not
be in default of any of its obligations hereunder, including those set forth in
Section 14, the Deposit shall be paid to
Purchaser.”
Section 14 is amended to add the following sentence at the end of the Section:

Purchaser will be responsible for any costs and fees involved in assuming the
Loan. Purchaser agrees to use best efforts to obtain the approval of the Lender,
but if the Lender refuses to consent to the assumption then this Agreement shall
terminate without liability of Seller or Purchaser to the other except for
Purchaser’s indemnification obligations under Section 7 and, so long as
Purchaser has complied with its obligations regarding loan assumption, the
Deposit shall be returned to Purchaser.

3. Increase to the Deposit. Concurrent with the execution hereof, Purchaser
shall deposit the sum of One Million Dollars ($1,000,000) (herein, the
“Additional Earnest Money) with the Escrow Agent, which Additional Earnest Money
shall be immediately released to the Seller. The Additional Earnest Money shall
be a part of the Deposit and applied to the Purchase Price at Closing. All
references in the Contract to Seller receiving the Deposit shall include
retaining the Additional Earnest Money and all references in the Contract to
Purchaser receiving a refund or return of the Deposit shall include the
requirement of Seller to return the Additional Earnest Money to Purchaser.

4. Other Agreements. Section 19(r) of the Contract is hereby deleted. Section
19(q) of the Contract remains in effect.

5. Joinder and Ratification of FG Seller. FG Seller hereby joins in the Contract
as a selling party as to a 18.21% undivided interest as tenant in common. FS
Seller acknowledges and ratifies the Contract, as amended hereby, and all of its
terms and provisions. FG Seller hereby advises Purchaser that it will either
(a) convey its 18.21% undivided interest in the Property directly to Purchaser
at Closing, or (b) reconvey its 18.21% undivided interest in the Property to FS
Seller and FS Seller will convey the entire Property to Purchaser at Closing.

6. Due Diligence Period. Purchaser and Seller acknowledge that the Due Diligence
Period has expired and the Initial Deposit is non-refundable to Purchaser,
except in the event of a default by Seller, the failure of a Purchaser’s
condition precedent, or a casualty or condemnation that permits the Purchaser or
Seller to terminate the Contract.

7. Conflicts. In the event of any conflict between the terms of this First
Amendment and the Contract, the terms of this First Amendment shall prevail.

8. Headings. The heading or captions of the paragraphs in this First Amendment
are for convenience only and do not limit or expand the construction and intent
of the contents of the respective paragraph.

9. Binding Effect. This First Amendment is binding upon and inures to the
benefit of the parties and their respective successors and assigns, but this
reference to assigns is not a consent to assignment by Purchaser.

10. Counterparts; Facsimile Signatures. This First Amendment may be executed in
two or more counterparts, each of which is deemed an original and all of which
together constitute one and the same instrument. Facsimile or electronic
signatures are binding on the party providing them.

11. Ratification. The Contract as amended and modified by this First Amendment
is ratified and confirmed by the parties and remains in full force and effect.

IN WITNESS WHEREOF, Seller and Purchaser have executed this First Amendment as
of the date first above written.

[Signatures on following page]

1

Signature Page of Seller to First Amendment to and
Joinder and Ratification of Agreement of Purchase and Sale

SELLER:

FS TOWNE CROSSING, L.P.,
a Texas limited partnership



      By: Management Solutions Incorporated, a Texas corporation, its General
Partner

By: /s/ Evan K. Jacobson
Printed Name: Evan K. Jacobson
Title: V.P.


FOUNTAIN GREEN, LLC, a Utah limited liability company

By: /s/ R. Lynn Baniff
Printed Name: Fountain Green L.C.
Title: Manager


2

Signature Page of Purchaser to First Amendment to and
Joinder and Ratification of Agreement of Purchase and Sale

PURCHASER:

TRIPLE NET PROPERTIES, LLC,


a Virginia limited liability company

By: /s/ Richard Hutton
Printed Name: Richard Hutton
Title: Executive Vice President


3